Title: To George Washington from William Duke Moore, 15 March 1783
From: Moore, William Duke
To: Washington, George


                        
                            May it please your Excellency
                            Dublin 15th March 1783
                        
                        As an Artist of the City of Dublin, I have made bold to employ my Talents in devising a Seal expressive of
                            your Excellency’s Superior Merit, as a General, and unparalelled Virtue, as a Statesman; and deliverer of your Country, on
                            which Account, your Excellency is so deservedly admired and revered, throughout Europe as well as America.
                        I have placed your Excellency in Front, Trampling on the late Enemy of your Country, Pointing to a Ship
                            Underway departing from the Coast, with your Face at the same time turned to your Army, expressing the Motto by Virtue
                            & Valour—I have presumed to take the liberty of requesting your Excellency will do me the Honour of Accepting it,
                            which will be presented by Capt. Bingham, and will lay me under an everlasting Obligation if your Excellency will
                            condecend to do me the Honour of Wearing it. I have the Honour to be with the greatest Deference
                            your Excellency’s devoted and very Humble Servant
                        
                            William Duke Moore
                        
                    